Park, J.
The case of Robertson v. Wilcox, heard in Hartford county upon the present circuit, and which was considered in connection with this case, involves the same question here presented with regard to the construction of the 21st section of the statute concerning the domestic relations, (Gen. Statutes, p. 304,) and in our opinion in that case we have given our views in full on the subject. Upon the principles there laid down a new trial must be advised in this case.
In this opinion the other judges concurred»